Order filed October 11, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00812-CV
                                    ____________

           SSV PROPERTIES C/O TARA PROPERTIES, Appellant

                                          V.

                           WENDELL KING, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1113771

                                     ORDER

      The notice of appeal in this case was filed September 13, 2018. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court by October 21, 2018. See Tex. R. App. P. 5. If appellant fails to timely
pay the filing fee, the appeal will be dismissed.

                                        PER CURIAM